Citation Nr: 1815357	
Decision Date: 03/14/18    Archive Date: 03/23/18

DOCKET NO.  14-05 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a low back disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Abdelbary, Associate Counsel




INTRODUCTION

The Veteran served on active duty from December 1969 to September 1971.

This matter is on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Montgomery, Alabama.  

The Board acknowledges that the issue of entitlement to a total disability rating based on individual unemployability (TDIU) has been perfected and certified to the Board.  The Board's review of the claims file reveals that in a May 2016 VA Form 9, the Veteran requested a Board hearing on this issue, which has yet to be scheduled.  As such, the issue of entitlement to a TDIU will be the subject of a subsequent Board decision, if otherwise in order.

A motion to advance this appeal on the Board's docket has been raised by the Veteran.  The undersigned is granting the motion and advancing the appeal on the docket based upon the record evidence of financial hardship.  38 C.F.R. 20.900 (c); 38 U.S.C. § 7107(a)(2) (West 2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

After reviewing the record, the Board finds that additional evidentiary development is necessary prior to final adjudication of the remaining claims on appeal.  See 38 C.F.R. § 19.9.

Bilateral hearing loss

Here, the Board notes that the Veteran's April 2011 and June 2012 VA audiological examination reports reveal that the Veteran's audiometric findings do not meet the criteria for impaired hearing loss under VA regulations.  However, the Veteran submitted a November 2010 audiogram by Dr. Callahan that reveals that the Veteran does have bilateral hearing loss based on the puretone findings.  This examination report did not include the Maryland CNC Test.  However, in a June 2011 letter, Dr. Callahan notes that the Veteran's hearing was evaluated and tested and he has mild to moderate sensory-neural hearing loss bilaterally.  Significantly, Dr. Callahan mentions that the Veteran's speech test results were in agreement with the pure tone findings.  Therefore, it appears that the Dr. Callahan conducted an audiogram with a speech test.  Although it is unclear whether the speech test was the Maryland CNC test, this audiogram is not of record.  Given such, there appears to be relevant records that have not been associated with the claims file.   

Additionally, in Savage v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that, "in some circumstances, VA does have a duty to return for clarification unclear or insufficient private examination reports or progress notes, or the Board must explain why such clarification is not necessary."  Savage, 24 Vet. App. 259, 260 (2011).  Additionally, the Court specifically named unclear application of the Maryland CNC test as a circumstance warranting remand.  Id. at 270.  Therefore, a remand is warranted to obtain all the records from Dr. Callahan and to verify whether the Veteran's audiograms were performed using the Maryland CNC Test.

Low Back Disability

The Board notes the Veteran has not been afforded a VA examination for his low back disability.  A review of the evidence reveals that the Veteran was diagnosed with a lumbar strain in 2002.  However, the Veteran contends that his lower back disability began during service while he was stationed at Ft. Wainwright, Alaska.  See September 2010 Statement in Support of Claim.  The Veteran stated that he developed lower back pain as a result of carrying mortar guns and canopy while serving in Alaska.  Furthermore, the Veteran contends that he sought treatment for his back shortly upon his separation from service.  Specifically, the Veteran identified Dr. Brizinki as his medical provider.  See May 2011 Notice of Disagreement.  Unfortunately, the record reflects that Dr. Brinzinki passed away and thus the Veteran's medical records from this provider were deemed unavailable.  Give such, a remand is warranted to afford the Veteran with a VA examination to determine the nature and etiology of his back disability.  McClendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)


1.  Obtain any outstanding VA and non-VA medical records related to the Veteran's claims on appeal.  Specifically, obtain all medical record from Dr. Callahan.  Additionally, request that Dr. Callahan verify whether the Veteran's audiograms were conducted using the Maryland CNC Test, to include the November 2010 audiogram.  The RO should document all attempts to obtain these records, and if records from any period have been lost or destroyed, a formal finding of unavailability should be associated with the Veteran's claims folder.

2.  When the development requested has been completed to the extent possible, schedule the Veteran for a VA examination to determine the nature and etiology of his low back disability.  

Following a review of the claims file, the examiner should offer the following opinion:

Is it at least as likely as not (50 percent probability or greater) that the Veteran's current low back disability began in service, or is otherwise the result of a disease or injury in service.

The examiner is reminded to consider the Veteran's lay statements regarding the nature and onset of his disability, as well his testimony regarding continuity of symptomatology.

A complete and fully explanatory rationale must be provided for any and all opinions expressed.  If the examiner finds that the requested opinion cannot be rendered without resorting to speculation, he or she should so state, and should indicate whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given the state of medical science and the known facts) or by a deficiency in the record (i.e., additional facts are required), or that the examiner does not have the necessary knowledge or training.

3.  When the development requested has been completed, the case should be readjudicated by the AOJ.  If any benefit sought is not granted in full, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).



______________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017


